Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-15 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.8589714. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim correspondence given below:

Claim 1 of the pending application 
Claim 1 of US Patent 8589714
A falling edge bus router comprising: (a) a first bus of leads including a TDI lead, a TCK lead, a TMS lead, and a TDO lead; 
 A falling edge bus router comprising: a first bus of TDI, TCK, TMS and TDO signals; a second bus of TDI, TCK, TMS and TDO signals; a third bus of TDI, TCK, TMS and TDO signals; 
(b) routing circuitry having: (i) a first TDI input coupled to the TDI lead, a first TCK input coupled to the first TCK lead, a first TMS input coupled to the TMS lead, a first TDO output coupled to the TDO lead, a select input, and an enable input; (ii) a second TDI output, a second TCK output, a second TMS output and a second TDO input; (iii) a third TDI output, a third TCK output, a third TMS output, and a third TDO input; and (iv) a select input and an enable input; (c) a controller having inputs coupled to the TDI lead, the TCK lead, and the TMS lead, having a select output coupled to the select input, an enable output coupled to the enable input, a shift output, and a TDO output; and (d)
a routing circuit including: (a) inputs coupled to the TDI, TCK and TMS signals of the first bus, a select input, an enable input, and an output coupled to the TDO signal of the first bus; (b) outputs coupled to the TDI, TCK and TMS signals of the second bus and an input coupled to the TDO signal of the second bus; (c) outputs coupled to the TDI, TCK and TMS signals of the third bus and an input coupled to the TDO signal of the third bus;
(c) a controller having inputs coupled to the TDI lead, the TCK lead, and the TMS lead, having a select output coupled to the select input, an enable output coupled to the enable input, a shift output, and a TDO output; and (d)
a controller including inputs coupled to the TDI, TCK and TMS signals of the first bus, a select output coupled to the select input of the routing circuit, an enable output coupled to the enable input of the routing circuit, a shift output, and a TDO output;
a multiplexer having a first input coupled to the TDI lead, a second input coupled to the TDO output of the controller, a control input coupled to the shift output, and a TDI output coupled to the first TDI input.
a multiplexer having a first data input coupled to the TDO output of the routing circuit, a second data input coupled to the TDO output of the controller, a control input coupled to the shift output of the controller, and a data output;


For claim 2 of the pending application, claim 2 of the patent teaches the corresponding limitations.

For claim 3 of the  pending application, the claims of patented application does not mention any decoding circuitry. However, routing circuit often includes the decode circuitry to decode the address of the input signal. Each decoder typically includes input and control outs. Placing a decoder circuit within the router provides the coupling operation.  

For claims 4-15 of the  pending application, the claims of patented application does not mention any gating circuitry/multiplexor. However, routing circuit often includes the gating circuitry to route the input/output. Placing a gating circuit within the router provides the coupling operation.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a select input and an enable input” in lines 6 and 11. It is not clear whether the select input and enable input mentioned in line 11 has any relationship with the earlier recitation of “select input and enable input”. For the rest of the action, it is taken that the same relationship is intended. 

Claims 2-15 depend on claim 1 and incorporate the same ambiguity. Appropriate correction is required. 

Allowable Subject Matter
5.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and submitting a terminal disclaimer to overcome the double patenting rejection. 

The following is a statement of reasons for the indication of allowable subject matter:  Whetsel (US Patent Application Publication 20060156112; cited in IDS) teaches various TDI, TCK, TMS, TDO signals (Fig 4), however does not teach the select input, enable input, shift output in various part of the circuitry. Bonnet (US Patent Application Publication 20060090109; cited in IDS) teaches various circuits with TDI, TCK, TMS, TDO, Shift signals but does not explicitly teach select or enable as arranged in the claim. Therefore, the prior art, either alone or in combination, does not teach, suggest or make obvious of the claimed routing circuitry with various inputs and outputs mentioned in the claims, controller and multiplexor with claimed connection with the routing circuitry. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186